DETAILED ACTION

Status of Claims
Amendment filed June 25, 2021 is acknowledged.   
Claims 2-10 have been cancelled by the applicant.
Claim 1 is pending. 
Claim 1 has been amended.    
Claim 1 is examined below.
Claim 1 is rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa et al. (US 10,176,986; hereinafter “Onozawa”) in view of Schmidt et al. (US 10,079,281; hereinafter “Schmidt”).

Regarding claim 1, Onozawa (Figures 12A-12B) teaches a semiconductor device comprising:
a first semiconductor layer (38), a second semiconductor layer (37), a third semiconductor layer (36), and a fourth semiconductor layer (35 and 2), each having a first conductivity type, the first to fourth semiconductor layers being stacked in this order, a forward direction and a reverse direction of the stacking being respectively referred to as a first direction and a second direction, wherein the first semiconductor layer has a surface facing the second direction:
a base layer (33) disposed on a surface side (23) of the fourth semiconductor layer facing the first direction, the base layer having a second conductivity type;
an emitter layer (34) selectively disposed on a surface of the base layer facing the first direction, the emitter layer having the first conductivity type;
a gate electrode (42) capable of fom1ing a channel in the base layer;
a collector layer (39) disposed on said surface of the first semiconductor layer facing the second direction, the collector layer having the second conductivity type; and
a collector electrode (32) disposed on a surface of the collector layer facing the second direction; wherein
an impurity concentration of the first conductivity type of the third semiconductor layer (36’; portion between 90 and 115) is lower than an impurity concentration of the first fourth semiconductor layer (60) adjacent in the first direction to the third semiconductor layer and the second semiconductor layer (115) adjacent in the second direction to the third semiconductor layer,
the third semiconductor layer (Figure 12B: portion between 90 and 115) has a lowest impurity concentration of the first conductivity type among the first to fourth semiconductor layers,
an impurity concentration of the first conductivity type of the first semiconductor layer (38) is higher than an impurity concentration of the first conductivity type of the second semiconductor layer (37; 115).

Thus, Onozawa is shown to teach all the limitations of claim 1 with the exception of:
a hydrogen atom concentration in the third semiconductor layer is same as a hydrogen atom concentration in each of the fourth semiconductor layer adjacent in the first direction to the third semiconductor layer and the second semiconductor layer adjacent in the second direction to the third semiconductor layer.

It is shown in the present specification that a uniform hydrogen atom concentration is achieved by epitaxial growth.  Onozawa discloses the claimed invention except that the device is constructed via proton irradiation instead of epitaxial growth (which necessarily results in the claimed hydrogen atom concentration).  Schmidt shows that the structure formed by epitaxial growth is an equivalent structure known in the art (column 13, line 66 – column 14, line 9).  Therefore, because these two doping structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Darwish (US 7,964,913) and Kondo et al. (US 9,929,265).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817